United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1025
Issued: March 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 18, 2016 appellant, through counsel, filed a timely appeal from a December 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a lower back or
cervical condition causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On October 19, 2010 appellant, a 44year-old letter carrier, filed an occupational disease claim (Form CA-2), alleging that she
developed lower back and cervical conditions causally related to factors of her federal
employment.
On December 4, 2010 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It requested that she
submit a comprehensive report from a treating physician describing her symptoms and the
medical reasons for her condition, with an opinion as to whether her claimed conditions were
causally related to factors of her federal employment. OWCP afforded appellant 30 days to
provide the requested evidence.
By decision dated January 14, 2011, OWCP denied the claim finding that she failed to
submit medical evidence establishing a lower back or cervical condition causally related to
factors of her federal employment.
By letter dated January 21, 2011, appellant, through counsel, requested a hearing before
OWCP’s Branch of Hearings and Review. The hearing was held on May 19, 2011.
Appellant testified at the hearing that she had worked as a mail handler for 21 years. Her
job duties included lifting sacks of mail weighing 20 to 80 pounds, lifting heavy bundles of
catalogs, and pushing carts weighing several thousand pounds. Appellant also noted that she
intermittently drove forklifts and tow motors, which required pushing or pulling mail carts to
hook them to the vehicle. She stated that she stopped work on June 10, 2010 due to arm and
back pain.
In a May 5, 2011 report, received by OWCP on May 25, 2011, Dr. Bruce H. Grossinger,
Board-certified in psychiatry and neurology, advised that, while appellant worked as a mail
handler for 21 years, she had to do substantial physical work, including lifting, carrying,
bending, pushing and pulling. He noted that she had to push heavy containers of mail, and as a
consequence of performing these duties she developed radiating neck and low back complaints.
Dr. Grossinger advised that appellant underwent a magnetic resonance imaging (MRI) scan of
the lumbar spine on July 30, 2010, the results of which showed disc protrusions at L4-5 and
L5-S1. He asserted that the MRI scan results correlated with a confirmatory positive
electromyogram (EMG) which revealed moderate right S1 radiculopathy. Dr. Grossinger
reported that appellant also underwent surgical procedures including lumbar facet medial branch
blocks.
Appellant received three such injections, most recently on March 30, 2011.
Dr. Grossinger opined that these surgical injections were directly necessitated by her job as a
mail handler for the employing establishment. He further advised that her examination had
consistently been abnormal, with leg weakness, positive straight leg raising and sitting root signs,
and an inability to maintain a posture for any length of time.
Dr. Grossinger advised that, with respect to her cervical spine, appellant had evidence of
chronic cervical strain with muscle spasm. He noted that appellant underwent an abnormal
cervical MRI scan on July 30, 2010 and that the results of this test showed straightening of

2

normal cervical lordosis compatible with muscle spasm. Dr. Grossinger opined that, in
summary, appellant’s cumulative work as a mail handler for the employing establishment
directly gave rise to her neck and low back conditions causing chronic somatic dysfunction of
the cervical spine, tearing and protrusion of the annuli at L4-5 and L5-S1, and nerve injury
confirmed via EMG as noted above. He advised that appellant was being considered for lumbar
surgery.
Dr. Grossinger reported that the procedure would involve two-level lumbar
laminectomy, discectomy, and fusion, with titanium plates and allografting. He opined that this
surgical procedure was reasonable, necessary, and referable to her federal employment at the
U.S. Postal Service. Dr. Grossinger concluded that appellant was totally and permanently
disabled from any and all gainful employment due to progressive neck and low back injuries.
By decision dated July 29, 2011, OWCP’s hearing representative set aside the
January 14, 2011 decision. She found that Dr. Grossinger’s May 5, 2011 report was sufficient to
remand for further development of the medical evidence.
In order to determine whether appellant had a lower back or cervical condition causally
related to factors of her federal employment, OWCP referred her for a second opinion
examination with Dr. Robert A. Smith, Board-certified in orthopedic surgery. In a report dated
September 20, 2011, Dr. Smith noted that appellant had nonspecific neck and back pain and
opined that her neck and back complaints were not work related based on a normal examination
and the essentially age-related normal findings noted on her MRI scan. He asserted that given
the normal neurological examination findings and the lack of any compressive lesion from either
the cervical or lumbar MRI scans, her reported EMG findings were clinically insignificant.
Dr. Smith opined that there was no evidence of any aggravation, precipitation, or acceleration of
appellant’s mild preexisting degenerative disease related to her federal employment and that the
disc bulges noted in her lumbar spine were preexisting and nonindustrial. He advised that there
was no indication for any additional treatment due to her claimed neck and back pain and no
identifiable pathology which would account for her symptoms.
By decision dated November 25, 2011, an OWCP hearing representative denied
appellant’s claim for a lower back or cervical condition. She found that the medical evidence, as
represented by Dr. Smith’s referral opinion, established that her claimed lower back and cervical
conditions were not causally related to employment factors.
By letter dated December 28, 2011, appellant, through counsel, requested a hearing
before OWCP’s Branch of Hearings and Review.
In a January 4, 2012 report, Dr. Grossinger reiterated his previous findings and
conclusions and expressed his disagreement with the opinion of Dr. Smith, the second opinion
examiner. He noted that appellant had two abnormal disc bulges at L4-5 and L5-S1, without any
other associated degenerative joint disease and thus there was no support from the MRI scan
which suggested that the two disc bulges were degenerative in etiology. Dr. Smith further
opined that appellant’s cumulative employment as a mail handler for over 21 years and her
duties of lifting, carrying, bending, pushing, and pulling established that her lumbar and cervical
conditions were work related.

3

By decision dated February 13, 2012, OWCP’s hearing representative set aside the
January 14, 2011 decision, finding that there was a conflict in the medical evidence between the
opinion of Dr. Smith, the second opinion examiner, and Dr. Grossinger, appellant’s treating
physician, regarding whether her claimed lower back and cervical conditions were causally
related to employment factors. He remanded for referral to an impartial medical examiner to
resolve the conflict in the medical evidence.
OWCP referred appellant to Dr. Andrew J. Gelman, an osteopath, for a referee medical
examination. In a report dated June 27, 2012, Dr. Gelman advised that appellant’s diagnoses of
osteoarthritis, degenerative discopathy and lumbar facet syndrome were mostly attributable to
aging and obesity. He did not consider appellant’s back and neck symptomatology attributable
to her employment as a mail handler.
By decision dated November 1, 2012, an OWCP hearing representative denied
appellant’s claim for a lower back or cervical condition. She found that the medical evidence, as
represented by Dr. Smith’s impartial medical opinion, established that her claimed lower back
and cervical conditions were not causally related to employment factors.
By letter dated November 8, 2012, appellant, through counsel, requested a hearing before
OWCP’s Branch of Hearings and Review. The hearing was held on March 26, 2013.
By decision dated June 12, 2013, an OWCP hearing representative affirmed the
November 1, 2012 decision. Appellant appealed to the Board. In a March 11, 2014 decision,3
the Board set aside OWCP’s June 12, 2013 decision. The Board found that OWCP did not
establish that Dr. Gelman was selected as an impartial medical examiner in a fair and unbiased
manner. The Board therefore remanded the case to OWCP for proper selection of a referee
physician. The complete facts of this case are set forth in the Board’s March 11, 2014 decision
and incorporated herein by reference.
OWCP referred appellant to Dr. John F. Perry for an impartial medical examination. In a
July 25, 2014 report, Dr. Perry advised that, based on objective criteria, a physical examination,
review of the medical records, and review of relevant medical literature, he was unable to
diagnose a work-related condition. He opined that the kind of activities in which she engaged as
a mail handler would not have been expected to produce her current low back and neck pain.
Dr. Perry advised that the EMG findings were consistent with a degenerative process and her
examination was nonspecific as he was unable to find any neurologic changes. He reported that
her reflexes were physiologic, her sensation was intact, and her motor examination was normal
with no atrophy of the extremities. Dr. Perry noted, however, that she was very obese and had
extremely poor abdominal and general core support for her lumbar spine. He advised that none
of the reports indicated disc herniation, traumatic disc protrusion, stress reactions of the bones,
locahzecl edema, or anything else to demonstrate that she had sustained an injury. Dr. Perry
concluded that the only objective findings were degenerative and that there was no correlation
between her employment activity and the development of these degenerative changes in her low
back and neck. He opined that she did not have a work-related condition.
3

Docket No. 13-1995 (issued March 11, 2014).

4

In a January 19, 2015 report, Dr. Grossinger noted his disagreement with Dr. Perry’s
impartial medical opinion. He asserted that although Dr. Perry acknowledged that appellant
sustained injuries to her neck and back he was unable to specify examination features.
Dr. Grossinger opined that Dr. Perry erred by noting that the radiculopathy and the EMG
findings are consistent with the degenerative process, asserting that lumbar spondylosis would
not show up on an EMG test. He reiterated that appellant’s job as a mail handler/equipment
operator directly caused the injuries to her neck and back as well as aggravating degenerative
changes in the neck and back.
By decision dated March 6, 2015, OWCP denied appellant’s claim for a lower back or
cervical condition. It found that the medical evidence, as represented by Dr. Perry’s impartial
medical opinion, established that her claimed lower back and cervical conditions were not
causally related to employment factors. OWCP found that Dr. Perry’s July 25, 2014 report
merited the weight of an impartial medical examiner.
By letter dated March 17, 2015, appellant, through counsel, requested a hearing before
OWCP’s Branch of Hearings and Review. The hearing was held on September 11, 2015.
Appellant did not submit any additional medical evidence.
By decision dated December 1, 2015, OWCP’s hearing representative affirmed the
March 6, 2015 decision. She found that Dr. Perry’s report was reliable, probative, and
persuasive with respect to its conclusions. OWCP’s hearing representative determined that
Dr. Perry’s opinion was based on a proper factual and medical history and continued to
constitute the weight of the medical evidence, as Dr. Perry carried the special weight of an
impartial medical examiner.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
4

Supra note 2.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

5

or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
The Board finds that OWCP properly determined, based on Dr. Perry’s impartial medical
report, that appellant was not entitled to compensation for a claimed lower back or neck
condition.
In his July 25, 2014 report, Dr. Perry asserted that he was unable to diagnose a workrelated condition based on objective criteria, her physical examination, review of the medical
records and the relevant medical literature. He reported that her EMG findings were consistent
with a degenerative process and that he was unable to find any neurologic changes during his
examination, which was normal. Dr. Perry further advised that the kinds of activities in which
she engaged as a mail handler would not have been expected to produce her current low back
and neck pain. He noted that the only objective findings were degenerative and that there was no
correlation between her employment activity and the development of these degenerative changes
in her low back and neck. Dr. Perry concluded that appellant did not have a work-related
condition.
The Board finds that Dr. Perry’s impartial opinion negates causal relationship between
appellant’s claimed lower back and neck conditions and factors of her employment. Dr. Perry’s
opinion is sufficiently probative, rationalized, and based upon a proper factual background.
Therefore, OWCP properly accorded Dr. Perry’s opinion the special weight of an impartial
medical examiner.8
In opposition to Dr. Perry’s impartial medical opinion, appellant submitted a January 19,
2015 report of Dr. Grossinger whereby he disagreed with Dr. Perry’s impartial medical opinion.
He opined that Dr. Perry erred by noting that the radiculopathy and EMG findings were
consistent with the degenerative process, and concluded that appellant’s job as a mail handler
directly caused her claimed neck and back injuries. The Board finds that as Dr. Grossinger was
on one side of the conflict resolved by Dr. Perry, Dr. Grossinger’s additional report is
7

Id.

8

Gary R. Seiber, 46 ECAB 215 (1994).

6

insufficient to overcome the special weight accorded to Dr. Perry’s opinion, or to create a new
conflict of medical opinion.9
Appellant subsequently requested an oral hearing but did not submit any additional
medical evidence. An award of compensation may not be based on surmise, conjecture or
speculation. Neither the fact that appellant’s condition became apparent during a period of
employment nor the belief that his condition was caused, precipitated or aggravated by his
employment is sufficient to establish causal relationship.10 Causal relationship must be
established by rationalized medical opinion evidence. The medical evidence of record
establishes that appellant failed to meet her burden of proof to establish that she has lower back
and neck conditions causally related to her employment.11
On appeal counsel contends that Dr. Perry’s July 25, 2014 report did not merit the special
weight of an impartial medical examiner. Specifically, with regard to counsel’s arguments
relative to the statement of accepted facts, the Board finds that the statement of accepted facts is
in compliance with FECA Procedure Manual 2.809.7. Thus, for the reasons stated above, the
Board finds that OWCP properly accorded the weight to Dr. Perry. Appellant failed to meet her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing a
lower back or cervical condition causally related to factors of her federal employment.

9

Virginia Davis-Banks, 44 ECAB 389 (1993); Dorothy Sidwell, 41 ECAB 857 (1990).

10

Id.

11

The Board notes that counsel argued that Dr. Glenn failed to consider the fact that Dr. Barr, OWCP’s referral
physician, had noted that appellant had sustained a right rotator cuff tear. OWCP has never accepted this condition,
however. Dr. Glenn found that appellant’s right shoulder was normal on examination, and for the reasons stated
above the Board finds that OWCP properly accorded him the special weight of an impartial medical examiner and
that his opinion represented the weight of the medical evidence.

7

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

